[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT1. CONTRACT ID CODEPAGE OF
PAGES14
2. AMENDMENT/MODIFICATION NO


P00063
3. EFFECTIVE DATE


See Block 16C
4. REQUISITION/PURCHASE REQ NO


N/A.
5. PROJECT NO (if applicable)
6. ISSUED BY    CODEASPR-BARDA
7. ADMINISTERED BY (if other than line item 6)    CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
ASPR-BARDA
330 Independence Ave., SW, Rm G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No, street, county, State and ZIP Code)
(x)9A AMENDMENT OF SOLICITATION NO.
CHIMERIX, INC. 1377270
CHIMERIX, INC.    2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
9B DATED (SEE ITEM 11)




X
10A MODIFICATION OF CONTRACT/ORDER NO
HHSO100201100013C


10B DATED (SEE ITEM 13)
 02/16/2011
CODE 1377270
FACILITY CODE11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified of receipt of Offers     is extended.  is not extended
Offers must acknowledge receipt of this amendment prior to the hour end dale
specified in the solicitation or as amended, by one or the following methods:
(a) By completing Items 8 and 15, and returning __________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A.
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.CHECK ONE
A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO IN ITEM 10A
B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF


X
D.    OTHER (Specify type of modification and authority)
Bilateral: Mutual Agreement of the Parties.
E. IMPORTANT: Contractor  is not.  is required to sign this document and
return 0 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)
Tax ID Number: 33-0903395
DUNS Number: 121785997
A. The purpose of this modification is to deobligate unused funding under the
completed Option 1/CLIN 0002 that was completed as of 30 April 2015 in the
amount of $[*] and to deobligate unused funding under the completed Option
2/CLIN 0003 that was completed as of 20 August 2020 in the amount of $[*].
1. The deobligation of this amount from Option 1/CLIN 0003 under Contract Number
HHSO100201100013C results in Option 1/CLIN 0002 being changed as follows:


Total Estimated Cost: From $[*] By $[*] To $[*]
Continued ...




Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 Mike Andriole CFO & CBO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
 /s/ Mike Andriole    
(Signature of person authorized to sign)
15C. DATE SIGNED
9/28/20
16B. UNITED STATES OF AMERICA
  /s/ Ethan J. Mueller     
(Signature of person authorized to sign)
16C. DATE SIGNED
9/30/20

NSN 7540-152-8070    STANDARD FORM 30 (REV 10-83)
Previous edition unusable    Prescribed by GSA
    FAR (48 CFR) 53.243


1



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/P00063    
PAGE OF24
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
No changed to the Total Fixed Fee Amount of $[*]
Total Estimated Cost Plus Fixed Fee: From $[*] by $[*] To $[*]


2. The deobligation of this amount from Option 2/CLIN 0003 under Contract Number
HHSO100201100013C results in Option 2/CLIN 0003 being changed as follows:
Total Estimated Cost: From $[*] By $[*] To $[*]
No change to the Total Fixed Fee Amount of $[*]
Total Estimated Cost Plus Fixed Fee: From $[*] By $[*] to $[*].
3. This modification also results a change in the total amount of the contract
from $[*] by $[*] to $[*] as well as the following:
Total Estimated Cost of the Contract: From $[*] By $[*] To $[*]


No change to the Total Fixed Fee Amount of $[*].


Total Estimated Cost Plus Fixed Fee of the Contract: From $[*] By $[*] To $[*]


4. This modification hereby results in a decrease in the total amount of the
contract from $[*] by $[*] to $[*].


5. Block 15G of the SF 26, the amount of $[*] shall be changed to $[*].
5. Also in Block 14 of the SF 26, the following CAN number is added as follows:
Appropriation Year: 2020; Object Class: 25106; CAN# 1992020 $[*].
6. In signing this bilateral modification, the Contractor hereby certifies that
they have received as of the executed date of this modification full payment
under CLIN 0001 and CLIN 0002 and CLIN 0003 (Including Any Supplemental Amounts)
for all direct expenses and all indirect expenses (both forward billing indirect
expenses and retroactive billing indirect expenses). In signing this bilateral
modification, the Contractor hereby acknowledges that full payment under CLIN
0001 and CLIN 0002 and CLIN 0003 (Including Any Supplemental Amounts) for all
direct expenses and all indirect expenses (both forward billing and retroactive
billing indirect expenses) does not guarantee final allowability of these
expenses. In signing this bilateral modification, the Contract hereby agrees
that the total amount of any sustained audit exceptions for CLIN 0001 and CLIN
0002 and CLIN 0003 (Including Any Supplemental Amounts) will be refunded to the
Department of Health and Human Services.
7. The total amount, scope and period of performance of all other CLINs that are
currently being performed under the contract remain unchanged. This modification
does not exercise any unexercised Option CLINs under the contract and does not
Continued ...





NSN 7540-152-8067    STANDARD FORM 336 (4-86)
    Sponsored by GSA
    FAR (48 CFR) 53.110



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/P00063    
PAGE OF34
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
authorize any performance of efforts under any unexercised Option CLINs under
the contract. In addition, the total amount, scope and period of performance of
all unexercised Option CLINs under the contract remain unchanged. This
modification also confirms that all activities under the base period of
performance CLIN 0001 were completed as of 31 May 2013 and confirms that all
activities under the Option 1/CLIN 0002 period of performance were completed as
of 30 April 2015 and confirms that all activities under the Option 2/CLIN 0003
and CLIN 0004 period of performance were completed as of 20 August 2020.
B. This is a bilateral modification. The scope and all other terms and
conditions of Contract Number HHSO100201100013C remain unchanged.
Period of Performance: 02/16/2011 to 02/15/2021


Change Item 2 to read as follows (amount shown is the obligated amount):


[*]. [*]


Reports and Other Data Deliverables.


Accounting Info:
2013.1992002.25106 Appr. Yr.: 2013 CAN: 1992002 Object Class: 25106


Accounting Info:
2014.1992003.25106 Appr. Yr.: 2014 CAN: 1992003 Object Class: 25106


Change Item 3 to read as follows (amount shown is the obligated amount):


[*]. [*]


Reports and Other Data Deliverables.


Accounting Info:
2014.1992003.25106 Appr. Yr.: 2014 CAN: 1992003 Object Class: 25106


Accounting Info:
2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103


Accounting Info:
2018.1992018.25106 Appr. Yr.: 2018 CAN: 1992018 Object Class: 25106


Accounting Info:
2019.1992019.25106 Appr. Yr.: 2019 CAN: 1992019 Object Class: 25106
Continued...









































NSN 7540-152-8067    STANDARD FORM 336 (4-86)
    Sponsored by GSA
    FAR (48 CFR) 53.110



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/P00063    
PAGE OF44
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
Funded: $0.00










































